SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order, granting defendants’ petition for leave to appeal and staying discovery, is VACATED; the present appeal is therefore DISMISSED.
Plaintiffs brought this action on behalf of themselves and all others similarly situated for alleged constitutional violations by a unit of the New York City Police Department known as the Street Crime Unit. In a January 25, 2001 opinion and order, the District Court granted plaintiffs’ motion to certify a class for injunctive and declaratory relief. See Daniels v. City of N.Y., 198 F.R.D. 409 (S.D.N.Y.2001).
On March 26, 2001, defendants filed a petition with this Court for leave to appeal the District Court’s certification order. In a May 1, 2001 order, we granted this petition and stayed discovery until further notice by this Court. Subsequently, we modified the order to stay discovery of only an unredacted version of a police database known as the UF-230 Database.
Upon due reflection and a full consideration of the merits of this appeal, we hold that the May 1, 2001 order granting defendants’ petition for leave to appeal and staying discovery was improvidently granted. Accordingly, we VACATE this order. Cf Rezzonico v. H & R Block, Inc., 182 F.3d 144, 149 (2d Cir.1999) (holding that the law-of-the-case doctrine does not preclude an appellate court from reconsidering a decision by a prior motions panel). The present appeal is therefore DISMISSED, without prejudice to our consideration at a later time of the issues raised in the instant appeal.